EX-10.(K)(11) 3 exhibitk11.htm AMENDMENT NO. 10 ALLTEL PENSION PLAN

Exhibit (k)(11)

AMENDMENT NO. 10
TO
ALLTEL CORPORATION PENSION PLAN
(January 1, 2001 Restatement)

WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective as of January 1, 2001, and as
subsequently amended, (the “Plan”); and

WHEREAS, the Company desires further to amend the Plan;

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

1. Effective beginning as of December 31, 2004, a new subparagraph (K) is added
to the end of paragraph (2) of subsection (d) of Section 1.01 of the Plan to
provide as follows:



  (K)   For purposes of applying Appendix OO to Section 13.38 to a Participant
who is an Employee described in Section 10.1 of Appendix OO to Section 13.38 who
has had a Change in Employment Status from Appendix OO to Section 13.38 to
non-Appendix OO to Section 13.38, the benefit under Appendix OO to Section 13.38
shall be determined in accordance with the provisions of Appendix OO to
Section 13.38 as in effect on the date of the Change in Employment Status, but
(i) only with respect to Accredited Service for employment before January 1,
2005 (except for the eligibility purposes as provided in Article X of
Appendix OO to Section 13.38), and (ii) only with respect to the accrued benefit
accrued before January 1, 2005, except that the provisions of subsection (b) of
Section 10.2 of Appendix OO to Section 13.38 shall be taken into account, if
applicable, and except that the offset for “Other Pension Plan” benefits in
subsection (d) of Section 5.1 of Appendix OO to Section 13.38, if applicable,
shall be based on the “Other Pension Plan” benefits earned before January 1,
2005.

2. Effective beginning as of December 31, 2004, a new Article X is added to the
end of Appendix OO to Section 13.38 of the Plan to provide as follows:

ARTICLE X CESSATION OF ACCRUALS FOR CERTAIN FORMER BARGAINING EMPLOYEES

10.1         Application The provisions of this Article X are effective
beginning as of December 31, 2004, and shall apply to an individual to whom
Article IX is not applicable and who prior to December 31, 2004 was an Employee
covered by a collective bargaining agreement providing for coverage under this
Appendix OO and who on December 31, 2004 is not an Employee covered by a
collective bargaining agreement providing for coverage under this Appendix OO.

10.2         Cessation of Benefit Accruals

(a)           For periods after December 31, 2004, there shall be no benefit
accruals under this Appendix OO (including, but not limited to, Schedule I to



Appendix OO) with respect to an Employee described in Section 10.1, including,
but not limited to, any crediting of Accredited Service under this Appendix OO
(including, but not limited to, “GTE Service” under Schedule I to Appendix OO)
with respect to an Employee described in Section 10.1.

(b)           Notwithstanding the provisions of paragraph (a) of this
Section 10.2:

(i) The Average Annual Compensation of an Employee who is both described in
Section 10.1 and is an Employee on December 31, 2004 shall take into account
amounts earned after December 31, 2004 and prior to January 1, 2006 that would
be included in the Employee’s Average Annual Compensation, if any, but for the
provisions of this Article X or subparagraph (K) of paragraph (2) of subsection
(d) of Section 1.01 of the Plan. The “GTE Compensation” (as defined in Paragraph
1(g) of Schedule I to this Appendix OO) (if applicable) of an Employee who is
both described in Section 10.1 and is an Employee on December 31, 2004 shall
take into account amounts earned after December 31, 2004 and prior to January 1,
2006 that would be included in the Employee’s GTE Compensation, if any, but for
the provisions of this Article X or subparagraph (K) of paragraph (2) of
subsection (d) of Section 1.01 of the Plan. For an Employee who is described in
Section 10.1 and to whom subsection (a) of Section 7.7 of this Appendix OO
applies, subsection (a) of Section 7.7 of this Appendix OO shall be applied by
taking into account amounts earned after December 31, 2004 in determining the
Employee’s “total Monthly Compensation” (as defined in and used for purposes of
Article XXII of the Former Plan).

(ii) An Employee described in Section 10.1 shall be credited with Accredited
Service under this Appendix OO for periods after December 31, 2004, solely for
eligibility purposes under Sections 4.3, 4.4, and 4.5, and if applicable,
eligibility purposes under subsection (b) of Section 5.1.

(iii) For an Employee described in Section 10.1 who is eligible for a Service
Pension under Section 5.1 and begins receiving his Service Pension as of any
date on or after his Normal Retirement Date, the following shall apply: The
amount determined under subsection (a) of Section 5.1 shall not be less than the
amount the Employee would receive if the Employee’s benefit were determined
under Section 5.3 with respect to the Employee’s Accredited Service for
employment prior to January 1, 2005.

(iv) For an Employee described in Section 10.1 who is eligible for a Service
Pension under Section 5.1 and who begins receiving his Service Pension as of any
date that precedes his Normal Retirement Date, the following shall apply: The
amount determined under subsection (a) of Section 5.1 shall not be less than the
amount the Employee would receive if the Employee’s benefit commencing at or
after his Normal Retirement Date were determined under Section 5.3 with respect
to the Employee’s Accredited Service for employment prior to January 1, 2005. If
the Employee has an accrued benefit under this Appendix OO (with the provisions
of subparagraph (i) of this subsection (b) of Section 10.2 taken into account,
if applicable) that is equal to or greater than the applicable amount determined
under subsection (c) of Section 5.1 with respect to the Employee’s Accredited
Service for employment prior to January 1, 2005, the amount determined

-2-

under subsection (b) of Section 5.1 shall not be less than the applicable amount
determined under subsection (c) of Section 5.1 with respect to the Employee’s
Accredited Service for employment prior to January 1, 2005.

(v) An Employee described in Section 10.1 who becomes covered by a KY collective
bargaining agreement shall accrue benefits under this Appendix OO in the manner
and to the extent, if any, provided for an Employee covered by a KY collective
bargaining agreement.

(vi) For purposes of this paragraph (b), the terms “ALLTEL collective bargaining
agreement,” “ALIANT collective bargaining agreement,” and “KY collective
bargaining agreement” (and variations of such terms) shall have the meanings
given those terms in paragraph (1) of subsection (d) of Section 1.01 of the
Plan.

10.3.         Overriding Provisions The provisions of this Article X shall apply
notwithstanding any other provision of the Plan to the contrary.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 10 to ALLTEL Corporation Pension Plan (January 1, 2001
Restatement) to be executed on this 13th day of December, 2004.

            ALLTEL CORPORATION
      By:   /s/ Scott T. Ford       Title:   President and Chief Executive
Officer    

-3-